          Case 1:19-cv-04234-ER Document 54 Filed 04/22/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TIMO PLATT, AND GORDON PLATT, as co-
trustees of the Platt Family Artwork Trust,
                        Plaintiffs,
                                                                          ORDER
                 -against-                                           19 Civ. 4234 (ER)

ALLEN MICHAAN,
                        Defendant.

 ALLEN MICHAAN,

                        Counterclaimant,

                 -against-

TIMO PLATT, AND GORDON PLATT, as co-
trustees of the Platt Family Artwork Trust,

                         Counterclaim Defendants.

 ALLEN MICHAAEN,

                         Defendant and Third-Party
                         Plaintiff,

                 -against-

 Estate of Henry B. Platt, by JOHN DOE 1 as
 Administrator, THORUNN WATHNE, TIMO
 PLATT, and GORDON PLATT, as co-trustees of the
 Platt Family Artwork Trust, and JOHN DOES 2-25,

                         Third-Party Defendants.


Ramos, D.J.:

       �e Court is in receipt of Plaintiﬀs’ letter dated April 15, 2021 requesting reconsideration

of the April 5, 2021 order instructing them to retain counsel to continue prosecuting this action
           Case 1:19-cv-04234-ER Document 54 Filed 04/22/21 Page 2 of 4




on behalf of the Trust. See Doc. 49 (requesting reconsideration of Doc. 48). Plaintiﬀs have not

identiﬁed any “controlling decisions or data that the court overlooked.” See Shrader v. CSX

Transp. Corp., 70 F.3d 255, 257 (2d Cir. 1995). Plaintiﬀs’ motion is therefore DENIED.

        Plaintiﬀs ﬁrst argue that the Court overlooked the plain text of 28 U.S.C. § 1654, which

provides that “parties may plead and conduct their own cases personally or by counsel.”

However, § 1654 was expressly considered and rejected in the cases relied on by the Court. See

Jones v. Niagara Frontier Transp. Auth., 722 F.2d 20, 22 (2d Cir. 1983) (considering the text of §

1654); Bell v. S. Bay European Corp., 486 F. Supp. 2d 257, 259 (S.D.N.Y. 2007) (citing the

preceding excerpt of Jones in determining that a trust should be treated similarly to a corporation

for the purposes of pro se representation). �us, § 1654 simply does not govern when a plaintiﬀ

seeks to proceed pro se in a capacity that implicates the representation of another’s legal interest.

See, e.g., Pridgen v. Andresen, 113 F.3d 391, 393 (2d Cir. 1997) (noting that, despite the plain

text of § 1654, “appearance pro se denotes . . . appearance for one’s self; so that a person

ordinarily may not appear pro se in the cause of another person or entity.”).

        Plaintiﬀs also attempt to argue that the Court “incorrectly assumes that a trust such as the

Trust here is an artiﬁcial entity . . . similar to a corporation,” when the trust in fact denotes a legal

relationship. Doc. 49 at 2. Setting aside the fact that the court in Bell explicitly stated that “[a]

trust is deemed an artiﬁcial entity for the purposes of the rule barring a nonlawyer trustee from

representing the interests of the trust,” 486 F. Supp. 2d at 259, this argument misapprehends the

reasoning of the April 5 order. �e Court recognizes that a trust typically involves, in Plaintiﬀs’

words, “a trustee who undertakes duties with respect to the trust property for the beneﬁciary of

the trust.” See Doc. 49 at 3. But this is precisely the reason that pro se representation is not

allowed in this context. �e Second Circuit’s reasoning in Pridgen, in which the court held that



                                                   2
             Case 1:19-cv-04234-ER Document 54 Filed 04/22/21 Page 3 of 4




an “administratrix or executrix of an estate may not proceed pro se when the estate has

beneﬁciaries or creditors other than the litigant,” is instructive here. See 113 F.3d at 393. In

Pridgen, the court reasoned that such an administratrix or executrix could not appear pro se

because, if they did so, “the action cannot be described as the litigant’s own” but instead would

also be asserting the legal interests of others beyond the pro se litigant. Id. (noting analogous

Circuit precedent such as the inability to pro se pursue a shareholder derivative suit, represent a

partnership, or appear on behalf of a minor child). �e principle common to this line of cases is

that courts require counsel whenever an unlicensed individual seeks to represent an interest that

is not strictly their own. As the Court has previously observed, this is precisely what Plaintiﬀs

are seeking to do. See Doc. 48 at 2 n.1 (noting that Plaintiﬀs have not alleged that they are the

sole beneﬁcial owners of the Trust, but that their interest in the artwork is shared in common with

other Trust members).

         Finally, the Court is unpersuaded by Plaintiﬀs’ citation of Texas precedent, which is not

binding here. 1 Both “federal and New York law ‘prohibit[] the practice of law . . . on behalf of

anyone other than himself or herself by a person who is not an admitted member of the Bar . . . ’”

See Gabayzadeh v. Taylor, 639 F. Supp. 2d 298, 301–02 (E.D.N.Y. 2009) (citation omitted)

(discussing other circuit precedent in accord). �e Court recognizes that Plaintiﬀs have argued

that they are representing their own rights as Trustees rather than the interests of the Trust



1
  Even if such cases were binding on this Court, the facts of Huie v. DeShazo, 922 S.W.2d 920 (Tex. 1996) and Ex
Parte Shaﬀer, 649 S.W.2d 300 (Tex. 1983) are distinguishable for the reasons cited by Defendant: Huie arose in the
context of an attorney-client privilege dispute, not a dispute about pro se representation, and Shaﬀer was not a
dispute about a trustee’s ability to represent a trust pro se, but rather an executor’s ability to defend himself pro se in
a suit for breach of ﬁduciary duty. See Doc. 52 at 2. In the latter situation, the executor was no longer proceeding
on behalf of the estate, but rather defending himself individually from breach of ﬁduciary duty allegations. Shaﬀer,
649 S.W.2d at 301. �e Court also ﬁnds that Plaintiﬀs’ citation of Americold Realty Trust v. Conagra Foods, Inc.,
which held that diversity of citizenship for a trust is determined by the citizenship of its members, is inapposite, as it
does not address pro se representation. 577 U.S. 378, 382–83 (2016).

                                                             3
           Case 1:19-cv-04234-ER Document 54 Filed 04/22/21 Page 4 of 4




members. However, this argument is undermined by the logic of the Complaint: All four causes

of action in this case are predicated on the Trust’s alleged ownership of the paintings at issue, not

Plaintiﬀs’ personal ownership of these paintings. Doc. 1 at ¶¶ 26–50. Plaintiﬀs provide no

reason why, under these circumstances, they are not representing the interests of the other Trust

members in seeking replevin of the paintings, particularly given that they have previously

represented that their interests are “shared in common” with such Trust members. Doc. 45 at 3.

         For the foregoing reasons, Plaintiﬀs’ motion for reconsideration is DENIED. �e Clerk

of Court is respectfully directed to terminate the motion, Doc. 49.

           It is SO ORDERED.

Dated:     April 22, 2021
           New York, New York


                                                              _______________________
                                                                Edgardo Ramos, U.S.D.J.




                                                  4
